Beasley, Chief Judge.
The Department of Administrative Services appeals a summary judgment granted to Deal. On September 18, 1993, Deal’s automobile collided with one driven by Barbara Lyles, a DOAS employee acting within the scope of her employment. The Department paid workers’ compensation benefits to Lyles, and this suit seeks recovery of those benefits from Deal pursuant to a prior version of OCGA § 34-9-11.1. Lyles settled her claim against Deal and his liability insurer on April 15, 1993, giving Deal a full release of all claims. At no time prior to July 1994 did DOAS give Deal or his insurer notice of any right of subrogation or right to recover the benefits it paid to Lyles.
As conceded by the Department, this case is identical in its issues to another case which was pending. It has now been decided, and we agree with the panel in that case. Rowland v. Dept. of Admin. Svcs., 219 Ga. App. 899 (466 SE2d 923) (1996).
Summary judgment was properly awarded to defendant Deal.

Judgment affirmed.


Birdsong, P. J., and Blackburn, J., concur.